 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 1 of 6 PageID: 1



George McClellan, Esquire
Rebar Bernstiel
100 Overlook Center, Second Floor
Princeton, New Jersey 08540
609.375.2070
888.761.8299 (fax)
gmcclellan@rebarbernstiel.com
Counsel for Defendants Markel Corporation,
Evanston Insurance Company and Essex
Insurance Company


                IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF NEW JERSEY
____________________________________
Lightning Funding, LLC,                  :    CIVIL ACTION
                                         :
                                         :    Case No.
                     Plaintiff,          :
                                         :    [Formerly In The Superior
       vs.                               :    Court of New Jersey, Union
                                         :    County]
Markel Corporation,                      :
Evanston Insurance Company,              :
Essex insurance Company, and             :
MSW Adjustment Group, Inc.               :
                                         :


                                  NOTICE OF REMOVAL

       Defendants Markel Corporation, Evanston Insurance Company and Essex Insurance

Company, by and through their attorneys, Rebar Bernstiel, hereby remove Case No. UNN-L-

000585-19 from the Superior Court of New Jersey, Union County, to the United States District

Court for the District of New Jersey pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and in support

thereof state as follows:

       1.      On February 13, 2019, Plaintiff Lightning Funding, LLC (“Plaintiff”) filed a

Complaint in the Superior Court of New Jersey, Union County, captioned Lightning Funding, LLC

v. Markel Corporation, Evanston Insurance Company, Essex Insurance Company and MSW
 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 2 of 6 PageID: 2



Adjustment Group, LLC, Case No. UNN-L-000585-19 (the “State Court Action”). Plaintiff’s

Complaint is attached hereto as Exhibit “A.”

        2.      This Notice of Removal is timely filed within the thirty (30) day period prescribed

for removal to federal court under 28 U.S.C. §1446(b).

        3.      Plaintiff owns the property that is the subject of this dispute, which property is

located at 1008 Clinton Avenue, Irvington, New Jersey 07111. See Ex. A at ¶5.

        4.      Defendant Markel Corporation is a Virginia corporation with its principal place of

business in Virginia. Markel Corporation is not an insurance company and did not issue the subject

insurance policy to Plaintiff.

        5.      Defendant Essex Insurance Company was a foreign eligible surplus lines insurer

until June 30, 2016. Defendant Essex Insurance Company was incorporated in the State of

Delaware and maintained its principal place of business in Virginia. Between February 25, 2010

and June 30, 2016, Defendant Essex Insurance Company issued policies to Plaintiff. On June 30,

2016, Defendant Essex Insurance Company merged into Defendant Evanston Insurance Company

and was no longer an active or existing entity in any jurisdiction. On August 27, 2016, Defendant

Evanston Insurance Company extended Plaintiff’s policy then in effect until February 27, 2017.

Defendant Evanston Insurance Company then issued to Plaintiff the policy at issue in the present

lawsuit – policy of insurance number 1CY0113, effective February 27, 2017 to February 27, 2018

(the “Policy”), subject to certain terms, exclusions, agreements, conditions, and limitations.

        6.      Defendant Evanston Insurance Company is an Illinois corporation with its principal

place of business in Illinois. Evanston Insurance Company is the only properly named defendant

in this lawsuit since it was the carrier that issued the Policy to Plaintiff.
 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 3 of 6 PageID: 3



        7.      Defendant MSW Adjustment Group, Inc. is a New York corporation with its

principal place of business in New York.

        8.      Plaintiff’s Complaint seeks damages for breach of contract and breach of the

implied covenant of good faith and fair dealing in connection with Plaintiff’s claim under the

Policy for alleged damage to its property located at 1008 Clinton Avenue, Irvington, New Jersey

07111. See Ex. A.

        9.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because there

is complete diversity of citizenship between the parties and more than $75,000, exclusive of

interests and costs, is at stake.

        10.     Plaintiff has demanded judgment in its favor “in the amount of $100,000 for the

purchase price of the building, together with damages, costs, interest and legal fees.” See Ex. A.

        11.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process,

pleadings, orders, and documents from the State Court Action that Evanston Insurance Company

received from Plaintiff are being filed with this Notice of Removal.

        12.     This Notice of Removal has been filed pursuant to 28 U.S.C. §§ 1441(a) and

1446(a) because the United States District Court for the District of New Jersey is the federal

judicial district embracing the Superior Court of New Jersey, Union County, where the State Court

Action was filed.

        13.     Contemporaneously with the filing of this Notice of Removal, copies of this Notice

are being served upon counsel for Plaintiff and upon the Clerk of the Superior Court of New Jersey,

Union County.
 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 4 of 6 PageID: 4



       14.     Attached hereto as Exhibit “B” is a copy of the notice that will be filed with the

Clerk of the Superior Court of New Jersey, Union County, promptly after the filing of this Notice

of Removal to the United States District Court for the District of New Jersey.

       15.     By filing this Notice of Removal, Defendants Markel Corporation, Evanston

Insurance Company and Essex Insurance Company do not waive any objection that they may have

to service, jurisdiction or venue, or any other defenses or objections that they may have to this

action. Defendants Markel Corporation, Evanston Insurance Company and Essex Insurance

Company intend no admission of fact, law or liability by this Notice, and expressly reserve all

defenses, motions and/or pleas.

       WHEREFORE, Defendants Markel Corporation, Evanston Insurance Company and Essex

Insurance Company respectfully requests that this Court accept and take jurisdiction of this action.



December 20, 2019                             Respectfully submitted,

                                              REBAR BERNSTIEL


                                      BY:     /s/ George McClellan, Esquire____
                                              GEORGE MCCLELLAN, ESQUIRE
                                              100 Overlook Center, Second Floor
                                              Princeton, New Jersey 08540
                                              609.375.2070
                                              888.761.8299 (fax)
                                              gmcclellan@rebarbernstiel.com

                                              Counsel for Defendants
                                              Markel Corporation, Evanston Insurance Company
                                              and Essex Insurance Company
 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 5 of 6 PageID: 5



George McClellan, Esq.
Rebar Bernstiel
100 Overlook Center, Second Floor
Princeton, New Jersey 08540
609.375.2070
888.761.8299 (fax)
gmcclellan@rebarbernstiel.com
Counsel for Defendants Markel Corporation,
Evanston Insurance Company and Essex
Insurance Company


                IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF NEW JERSEY
____________________________________
Lightning Funding, LLC,                  :    CIVIL ACTION
                                         :
                                         :    Case No.
                     Plaintiff,          :
                                         :    [Formerly In The Superior
       vs.                               :    Court of New Jersey, Union
                                         :    County]
Markel Corporation,                      :
Evanston Insurance Company,              :
Essex insurance Company, and             :
MSW Adjustment Group, Inc.               :
                                         :

                                CERTIFICATE OF SERVICE

       I, George McClellan, Esquire, hereby certify that a true and correct copy of the Notice of

Removal was served via electronic transmission and First Class U.S. mail postage prepaid on

December 20, 2019, to counsel for Plaintiff:
 Case 2:19-cv-21736-JMV-JBC Document 1 Filed 12/20/19 Page 6 of 6 PageID: 6



                             Ira W. Heller, Esquire
                              Ira Heller Law, LLC
                              1317 Morris Avenue
                                Union, NJ 07083



December 20, 2019                   Respectfully submitted,

                                    REBAR BERNSTIEL

                             BY:    /s/ George McClellan, Esquire____
                                    GEORGE MCCLELLAN, ESQUIRE
                                    100 Overlook Center, Second Floor
                                    Princeton, New Jersey 08540
                                    609.375.2070
                                    888.761.8299 (fax)
                                    gmcclellan@rebarbernstiel.com

                                    Counsel for Defendants Markel Corporation,
                                    Evanston Insurance Company and Essex Insurance
                                    Company
